Citation Nr: 1420850	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected organic brain syndrome and dysthymia, beginning on April 19, 1991 to October 20, 2004.

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected organic brain syndrome and dysthymia beginning on October 20, 2004.  

3.  Entitlement to an initial compensable evaluation for the service-connected status post fracture of the inferior and bilateral left orbit zygoma, beginning on April 19, 1991 to February 17, 1994.

4.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected status post fracture of the inferior and bilateral left orbit zygoma, beginning on February 17, 1994.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 18, 2004.

6.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had verified active service from December 1987 to April 1991, with more than five months of active service prior to December 1987. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the RO. 

In September 1992, the Veteran presented testimony at a personal hearing conducted at the RO before a Hearing Officer.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board remanded the case to the RO in June 2000 and November 2003 for additional development of the record. 

In a decision promulgated in October 2005, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued a June 2008 Order vacating, in part, the October 2005 decision and remanding these matters to the Board. 

In April 2009, the Board remanded the issues on appeal for additional development.  The case was returned to the Board, and in a January 2012 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for the service-connected organic brain syndrome and dysthymia prior to October 20, 2004, but assigned a 70 percent rating  beginning on October 20, 2004; at that time, the Board also had remanded the Veteran's claims for a higher disability evaluation for the service-connected status-post fracture of the inferior and bilateral left orbit zygoma and for a TDIU rating prior to July 28, 2010 for additional development.  

The Veteran appealed the denial of an increased rating for the service-connected organic brain syndrome and dysthymia to the Court, and in an April 2013 Order, the Court vacated that decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion). 

Following the remand, the RO, in a June 2012 rating decision, assigned a 10 percent disability evaluation for the service-connected status-post fracture inferior and bilateral left orbit zygoma for the period prior to February 17, 1994, and a 20 percent disability evaluation beginning on that date.  

Additionally, in an April 2013 rating decision, the RO granted an earlier effective date of October 18, 2004 for the assignment of a TDIU rating.  

The Veteran has not indicated that he agreed with the ratings that were assigned for his service-connected organic brain syndrome with dysthymia or the status-post fracture of the inferior and bilateral left orbit zygoma, or the effective date assigned for the TDIU rating.  

Therefore, the grant of higher ratings and an earlier effective date are not full grants of the benefits sought, and these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file has been reviewed.  Documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed that the Board considered the Veteran's service-connected organic brain syndrome with dysthymia under both the current and former schedular criteria for psychoneurotic disorders for the rating period prior to the change in the relevant diagnostic criteria (38 C.F.R. § 4.132, Diagnostic Codes 9400-9411), but failed to evaluate the claim for increased ratings for the service-connected organic brain syndrome with dysthymia under the criteria used to evaluate organic mental disorders for the period prior to the change in diagnostic criteria on November 7, 1996.  

Thus, according to the Joint Motion, the Veteran's service-connected organic brain syndrome with dysthymia must also be considered under 38 C.F.R. § 4.132, Diagnostic Codes 9300-9325 (1996)

However, the Veteran has continued to assert that his service-connected disabilities, including his service-connected organic brain syndrome with dysthymia and the status-post fracture of the inferior and bilateral left orbit zygoma prevented him from obtaining or maintaining substantially gainful employment prior to October 18, 2004.  

The Board notes that the issue of an earlier effective date for the TDIU rating is inextricably intertwined with the Veteran's claims for increased disability evaluations for service-connected organic brain syndrome with dysthymia and status-post fracture of the inferior and bilateral left orbit zygoma, both currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

As the claim for an earlier effective date for the assignment of a TDIU rating is part and parcel of the claims for increase on appeal, consideration of the Veteran's claim for an increased disability rating for his service-connected organic brain syndrome with dysthymia under 38 C.F.R. § 4.132, Diagnostic Codes 9300-9325 (1996) must be deferred.  Any changes in the ratings assigned may impact the Veteran's claim for an earlier effective date for the TDIU rating.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  

As such, the claims for increased disability ratings for service-connected organic brain syndrome with dysthymia and status-post fracture of the inferior and bilateral left orbit zygoma and for an earlier effective date for the TDIU rating are remanded so that the claims can be considered together.

In a September 2012 statement, the Veteran's representative indicated that the Veteran had disagreed with the September 2011 rating decision denying his claim of service connection for a skin rash.  

As the Board construes this statement to be a Notice of Disagreement, the Veteran is entitled to a Statement of the Case (SOC) that addresses this matter.    

When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  

The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to send the Veteran a notice letter pertaining to the claims on appeal, to include a description of the evidence necessary to substantiate the claim for an earlier effective date for the TDIU rating and the claims for increased ratings for service-connected organic brain syndrome with dysthymia and the status-post fracture of the inferior and bilateral left orbit zygoma, the Veteran's duties in substantiating a claim , and the VA's duties to assist the him in developing his claims.  

The Veteran should be afforded a reasonable time in order to respond to this notification by submitting medical evidence or treatment records to support his claims.  

2.  The AOJ should issue a Statement of the Case regarding the issue of service connection for a skin rash to the Veteran and his representative.  Only if the Veteran perfect his appeal by filing a timely Substantive Appeal (VA Form 9), should this matter be returned to the Board for the purpose of appellate  disposition.  

3.  After completing all indicated development, the RO should readjudicate the claims for increase already on appeal in light of all the evidence of record.  This should include consideration of the former provisions of the Diagnostic Code referable to rating an organic mental disability prior to November 7, 1996.  If any benefit sought on appeal remains denied, the Veteran and his representative should furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

